86 F.3d 1147
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Arthur W. RUMNEY, Defendant, Appellant.
No. 95-1647.
United States Court of Appeals, First Circuit.
June 13, 1996.

Appeal from the United States District Court for the District of New Hampshire;  Hon.  Shane Devine, Senior U.S. District Judge.
Arthur W. Rumney on brief pro se.
Paul M. Gagnon, United States Attorney, and Peter E. Papps, First Assistant U.S. Attorney, on Motion for Summary Disposition for appellee.
D.N.H.
AFFIRMED.
Before TORRUELLA, Chief Judge, STAHL and LYNCH, Circuit Judges.
Per Curiam.


1
Appellant challenges the dismissal of a motion which he styled as a challenge to the legality of the fine portion of his mixed sentence.   The motion was properly dismissed.   To the extent that appellant is complaining about the Bureau of Prisons' authority to collect the fine, its method of collection, or his ability to pay it through the Inmate Financial Responsibility Program (IFRP), 28 C.F.R. §§ 545.10-.11 (1989), appellant must first exhaust administrative remedies before complaining to a court in the appropriate district.  See Johnpoll v. Thornburgh, 898 F.2d 849, 850-51 (2d Cir.), cert. denied, 498 U.S. 819 (1990);  see also 28 C.F.R. §§ 542.10-.16, 541.19 (providing administrative remedy for complaints relating to any aspect of imprisonment).


2
To the extent that appellant challenges the fine on the grounds that it violated the applicable sentencing statute by failing to specify a payment date, the argument is without merit.  "A fine is due and payable immediately upon imposition, unless the court specifies otherwise."  United States v. Michaud, 928 F.2d 13, 15-16 (1st Cir.1991) (per curiam) (interpreting 18 U.S.C. § 3565(b)(1)(A), as applicable to offenses committed before November 1, 1987).   Appellant's contention that the fine portion of his sentence is "noncommitted" is irrelevant.   A "noncommitted" fine means only that the sentencing court did not direct that the person subject to the fine remain in prison until the fine is paid.   It does not affect the fine's due date nor its specificity.   Id.


3
Affirmed.